[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Slaughter v. Foley, Slip Opinion No. 2021-Ohio-4049.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2021-OHIO-4049
 THE STATE EX REL. SLAUGHTER, APPELLANT, v. FOLEY, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State ex rel. Slaughter v. Foley, Slip Opinion No.
                                     2021-Ohio-4049.]
Habeas corpus—If a court has jurisdiction over the case and the person, any error
        in the court’s exercise of that jurisdiction, including sentences in which a
        trial court fails to impose a statutorily mandated term, is voidable—A
        sentence that is voidable cannot be challenged in habeas corpus, because
        the inmate has an adequate remedy through direct appeal—Court of
        appeals’ judgment dismissing complaint affirmed.
(No. 2021-0416—Submitted September 7, 2021—Decided November 17, 2021.)
                 APPEAL from the Court of Appeals for Lorain County
                            No. 20CA11659, 2021-Ohio-545.
                                    ________________
                                SUPREME COURT OF OHIO




           Per Curiam.
           {¶ 1} Appellant, Kevin Slaughter, an inmate at the Grafton Correctional
Institution, appeals the judgment of the Ninth District Court of Appeals dismissing
his complaint for a writ of habeas corpus against appellee, Warden Keith Foley.
We affirm.
                                        Background
           {¶ 2} In January 1993, Slaughter pleaded guilty to aggravated robbery and
was sentenced to a prison term of 10 to 25 years. See Lorain Cty. case No. 92CR04-
1574. He has served the full term.
           {¶ 3} Also in January 1993, Slaughter pleaded guilty to aggravated murder
with a capital specification.       See Lorain Cty. case No. 92CR04-1558.            The
sentencing entry imposed a sentence of “[l]ife with parole eligibility after 30 years.”
           {¶ 4} On July 30, 2020, Slaughter filed a petition for a writ of habeas corpus
in the Ninth District Court of Appeals. He alleged that life imprisonment with
parole eligibility after 30 years was not a permissible sentence under Ohio law.
Instead, he alleged, he should have been sentenced, under the law in effect at the
time, to a term of 30 “full” years. Based on these allegations, Slaughter alleged that
he was entitled to a writ of habeas corpus immediately releasing him from
confinement.
           {¶ 5} The court of appeals granted Warden Foley’s motion to dismiss.
2021-Ohio-545, ¶ 1. The court held that Slaughter’s sentence was voidable, not
void, and therefore Slaughter did not state a claim for relief in habeas corpus. Id.
at ¶ 10.
           {¶ 6} Slaughter appealed.
                                       Legal analysis
           {¶ 7} A writ of habeas corpus “is warranted in certain extraordinary
circumstances ‘where there is an unlawful restraint of a person’s liberty and there
is no adequate remedy in the ordinary course of law.’ ” Johnson v. Timmerman-




                                             2
                               January Term, 2021




Cooper, 93 Ohio St.3d 614, 616, 757 N.E.2d 1153 (2001), quoting Pegan v.
Crawmer, 76 Ohio St.3d 97, 99, 666 N.E.2d 1091 (1996). Habeas corpus will lie
only if the petitioner is entitled to immediate release from confinement. State ex
rel. Jackson v. McFaul, 73 Ohio St.3d 185, 188, 652 N.E.2d 746 (1995).
       {¶ 8} We review de novo a decision granting a motion to dismiss under
Civ.R. 12(B)(6). Alford v. Collins-McGregor Operating Co., 152 Ohio St.3d 303,
2018-Ohio-8, 95 N.E.3d 382, ¶ 10. “A motion to dismiss for failure to state a claim
upon which relief can be granted tests the sufficiency of the complaint.” Volbers-
Klarich v. Middletown Mgt., Inc., 125 Ohio St.3d 494, 2010-Ohio-2057, 929 N.E.2d
434, ¶ 11. “Dismissal of a complaint for failure to state a claim upon which relief
can be granted is appropriate if, after all factual allegations of the complaint are
presumed true and all reasonable inferences are made in relator’s favor, it appears
beyond doubt that relator can prove no set of facts warranting relief.” Clark v.
Connor, 82 Ohio St.3d 309, 311, 695 N.E.2d 751 (1998).
       {¶ 9} Slaughter alleged that he could not be detained pursuant to a sentence
that the trial court had no legal authority to impose. But we rejected that argument
in State v. Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, 162 N.E.3d 776. In
Henderson, the trial court sentenced the inmate to a definite term of 15 years when
it should have imposed an indefinite sentence of 15 years to life. Id. at ¶ 1. We
held that if a trial court has jurisdiction over the case and the person, then any
sentence or judgment based on an error in the court’s exercise of that jurisdiction
is voidable, not void. Id. at ¶ 37. And a sentence that is voidable cannot be
challenged in habeas corpus, because the inmate has an adequate remedy through
direct appeal. Kelley v. Wilson, 103 Ohio St.3d 201, 2004-Ohio-4883, 814 N.E.2d
1222, ¶ 14.
       {¶ 10} In his merit brief, Slaughter contends that his habeas corpus petition
did not challenge his sentence as void. Rather, he claims that because the court had
no statutory authority to impose the sentence it did, he was raising a challenge to




                                         3
                             SUPREME COURT OF OHIO




the court’s subject-matter jurisdiction. We rejected this argument in Henderson
when we held that the imposition of a statutorily unauthorized sentence by a court
that otherwise has jurisdiction constitutes an error that is correctable on direct
appeal, not a defect in that court’s subject-matter jurisdiction.
       {¶ 11} The court of appeals correctly applied Henderson when it dismissed
Slaughter’s petition. We affirm.
                                                                    Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                _________________
       Kevin Slaughter, pro se.
       Dave Yost, Attorney General, and Jerri L. Fosnaught, Assistant Attorney
General, for appellee.
                                _________________




                                           4